UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6608



STANFORD EL CHRISTOPHER MCPHERSON, JR., a/k/a
Chris Rattis,

                                              Plaintiff - Appellant,

          versus


JOI CRYSTAL NORFLEET; ERROL DAWSON JARMAN,
Agent, “S.B.I”; SCOTT DAVID SIKKINK, Det.;
TABITHA ANN ADKINS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:04-ct-00713-H)


Submitted: August 24, 2006                 Decided: August 30, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanford El Christopher McPherson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Stanford   El    Christopher      McPherson,     Jr.,    appeals    the

district court’s order denying his attempt to file motions in his

42 U.S.C. § 1983 (2000) complaint that had been dismissed in 2004.

We   have   reviewed   the    record    and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.   McPherson v. Norfleet, No. 5:04-ct-00713-H (E.D.N.C. filed

Mar. 28, 2006 & entered Mar. 29, 2006).           We deny McPherson’s motion

for appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court     and    argument     would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                     - 2 -